People v Mason (2014 NY Slip Op 08663)





People v Mason


2014 NY Slip Op 08663


Decided on December 10, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 10, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
LEONARD B. AUSTIN
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


1995-08511
 (Ind. No. 38/86)

[*1]The People of the State of New York, respondent, 
vRobert Mason, appellant.


Robert Mason, Wallkill, N.Y., appellant pro se.
Daniel M. Donovan, District Attorney, Staten Island, N.Y. (Anne Grady of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 31, 1989 (People v Mason, 152 AD2d 750), affirming a judgment of the Supreme Court, Richmond County, rendered September 17, 1986.
ORDERED that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
SKELOS, J.P., AUSTIN, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court